Exhibit 10.13
10.13 Corn Kernels Purchase Agreement with Ji’nan Jinliang Grains Storage
Co., Ltd.
Party A: Ji’nan Jinliang Grains Storage Co., Ltd.
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on April 1, 2011, Party B will buy corn kernels
of 30000 tons from Party A.
    •  
The aggregate price is RMB 66,000,000.
    •  
The term of the Agreement is from May 9, 2011 to December 31, 2011.

Headlines of the articles omitted

  •  
Delivery Date
    •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 